Case 6:16-cr-10141-EFM Document 449-1 Filed 10/29/18 Page 1 of 4




            EXHIBIT 1
         Case 6:16-cr-10141-EFM Document 449-1 Filed 10/29/18 Page 2 of 4




FILE NUMBER:                         266T-KC-7542690-1D7

DATE:                                06/14/2016

TIME:                                6:00 p.m. (1800 hours)

RECORDING NUMBER:                    1D7

LENGTH OF RECORDING:                 03:23:58

LOCATION:                            GARDEN CITY, KANSAS / LIBERAL, KANSAS

PARTICIPANTS:                        S-73282 (Confidential Human Source)

                                     PATRICK STEIN

                                     BRODY BENSON

                                     SHELBY LEWIS

                                     SA AMY KUHN (FBI)

                                     SA ROBIN SMITH (FBI)



This is SA (Special Agent), this is SA Amy Kuhn. It is June 14th, 2016. It’s approximately six (6)
o’clock p.m., and I am turning on a recording device to give to Minute Man to go to a meeting
with Patrick Stein up by Hutchinson, Kansas.

(non-pertinent until 45:44)

SA KUHN:                             (on phone) Hello, okay. Yeah, we’re pulling in and you’re
                                     being recorded just so you know. Bye.

CHS:                                 (Walking) (music in background) OK, I’m here, they
                                     dropped me off (unintelligible). I’m walking through the
                                     mall right now. I’ll be out there in a second. Uh, I’m
                                     walking towards that side. Okay. Hello, Hello, Hey. It’s
                                     going to be, I might not be able to call you. The phone’s
                                     going dead okay. Tell mom that okay. I love you, bye.

CHS:                                 Mm, fuck. Oh, sheez. Talk about a bad fucking day.

STEIN:                               Well, I guess so.
         Case 6:16-cr-10141-EFM Document 449-1 Filed 10/29/18 Page 3 of 4




STEIN:                             Right.

CHS:                               instead to just blowing it off and saying . . .

(hear beeps and voice say “anybody on?”)

CHS:                               Yeah you there? You got a copy?

STEIN:                             I gotcha.

CHS:                               Okay, XO has gotcha now.

STEIN:                             (on phone) Where are you at Commander? (pauses) OH
                                   hell, okay. Well haven’t heard from ya all day, been tryin’
                                   to get ahold of ya and couldn’t so I was getting a little bit
                                   concerned. I gotcha. Did you get the, uh, messages that I
                                   sent to you with the address and everything? I think I sent it
                                   over Messenger. Got a meeting over here at eight o’clock,
                                   West of Hutch. Uh out here by Brody’s. Gonna start putting
                                   a plan together. Roger that, Fuck he’s still clear up by
                                   Topeka.

CHS:                               Oh shit.

STEIN:                             Really that ain’t a whole, that ain’t very far really, I mean.

CHS:                               Hell yeah Topeka’s only

STEIN:                             He gets to Wichita, you know, and then . . . it ain’t, it’s not
                                   all that far.

CHS:                               Did he get the messages?

STEIN:                             See I don’t (unintelligible)

CHS:                               (overlapping) (unintelligible

STEIN:                             He is paying the toll right now at the . . . on the turnpike.

CHS:                               Thirty-one percent.

STEIN:                             Helluva deal.

STEIN:                             Fucking service all the way across this mother fucker is so
                                   God damn sketchy that . . .



                                               34
         Case 6:16-cr-10141-EFM Document 449-1 Filed 10/29/18 Page 4 of 4




BENSON:                         So. Right when you called me today, you was all hot and
                                bothered and I said wait til you get off the damn phone.
STEIN:                          Still am hot and bothered. Um, fuckin’ went to straight
                                voicemail again.
CHS:                            Curtis
STEIN:                          Yeah
CHS:                            Well
STEIN:                          Well, I think you probably got a gist of why I was even
                                calling.
BENSON:                         Yeah, I got a gist. I just didn’t want to call and talk—
STEIN:                          Yeah
BENSON:                         —about it on the phone or nothing.
STEIN:                          Well, I wasn’t gonna ya know go into details. I was just uh
                                (unintelligible) out basically.
BENSON:                         That’s trying to put (unintelligible)
STEIN:                          So, um I’ll just put it this way guys I’m fuckin’ done. I’m
                                done waiting on somebody else to do something ‘cuz it
                                ain’t gon fuckin’ happen. I don’t see it happening. We
                                know the god damn feds ain’t gon do shit. They’re part of
                                it.
LEWIS:                          They’re part of it.
STEIN:                          We know. We
LEWIS:                          (overlapping conversation) I was listening to Tom Brady on
                                the way out here and the guys talking about all the little
                                powder puffs running from each donut shop to donut shop.
                                (laughs) It’s true cause he’s talking about how they keep
                                saying that we have to build a bridge to the Muslims ya
                                know
CHS:                            Yeah
STEIN:                          Man, fuck them. I’ll build them a fuckin’ bridge.
LEWIS:                          (unintelligible) but there’s more than just us. It’s just how
                                do you get everyone together on the same page of things.



                                          67
